DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 28-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a semiconductor memory element, comprising: a semiconductor substrate having a source region and a drain region; a buffer insulator formed on the semiconductor substrate; a stacked ferroelectric formed on the buffer insulator; a stacked conductor formed on the stacked ferroelectric; and a partition wall surrounding a side surface of the stacked ferroelectric, wherein a cross-sectional area of the stacked ferroelectric parallel with the semiconductor substrate is narrowest at a bottom surface of the stacked ferroelectric, a length (L) between the source region and the drain region being equal to or smaller than 100 nm,2Docket No. 8247-0047 Appln. No. 16/315,784a distance (H) between the stacked conductor and the bottom surface of the stacked ferroelectric is equal to or greater than double the length (L), the semiconductor memory element has an intensity of the memory function that becomes stronger as L decreases in a range of L<(2xkxd) and that disappears when L>(2xkxd), where d: a controlled film thickness of the stacked ferroelectric which is measured on a flat surface, and k: a ratio of ferroelectric film-forming speed on an inner wall surface and a horizontal surface of a groove defined by the partition wall, where 0 < k <= 1.

Claims 28-48 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TIMOR KARIMY/Primary Examiner, Art Unit 2894